Citation Nr: 1428025	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-37 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left knee disability.

2. Entitlement to a temporary total evaluation to convalesce from right knee surgery.

3. Entitlement to service connection for gastritis and esophagitis, to include as secondary to the Veteran's service connected left knee disability.

4. Entitlement to service connected for a psychiatric disability.

5. Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disability.

6. Entitlement to service connection for headaches, to include as secondary to a psychiatric disability.

7. Entitlement to service connection for a right ankle sprain.

8. Entitlement to service connection for metatarsalgia and retro-calcaneal bursitis.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from March 2007 to July 2007, and from March 2008 to September 2008, with additional periods of reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied the veteran's claims.  A hearing was held before the undersigned Acting Veterans Law Judge in September 2011.

All issues other than the issues of service connection for right ankle sprain and metatarsalgia and retro-calcaneal bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran in this case served on active duty from March 2007 to July 2007, and from March 2008 to September 2008.

2. On September 1, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested, as to the issues of entitlement to service connection for a right ankle sprain and metatarsalgia and retro-calcaneal bursitis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, as to the issues of service connection for a right ankle sprain and metatarsalgia and retro-calcaneal bursitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran notified the Board via hearing testimony in September 2011 that he wished to withdraw the issues of service connection for a right ankle sprain and metatarsalgia and retro-calcaneal bursitis, and also submitted a written statement to that effect on the day of his hearing.  As such, the Board finds that the appellant has withdrawn this appeal as to these issues, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The Veteran's claim of entitlement to service connection for a right ankle sprain is dismissed.

The Veteran's claim of entitlement to service connection for metatarsalgia and retro-calcaneal bursitis  is dismissed.


REMAND

As to the remaining issues on appeal, the Board finds that further development is warranted before a final decision may be made.

In the Veteran's hearing testimony before the Board in September 2011, the Veteran and his representative specifically indicated that there were outstanding VA treatment records relevant to the Veteran's claim that had yet to be associated with his claims folder.  At the time of the hearing, the Acting Veterans Law Judge noted that there were no records dated any later than June 2010.  Since that time, there appear to have been more records associated with the  claims file, but none later than 2011.  A review of the Veteran's virtual file also shows no recent records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). As such, finds these claims must be remanded in order that any relevant records dated from 2011 to the present may be associated with the Veteran's claims file.


In addition, the Board also notes that the Veteran's representative indicated he was seeking private opinions regarding the Veteran's claimed disabilities, which may indicate further private treatment.  As such, the RO should also contact the Veteran, on remand, to ensure that all relevant private medical records have been associated with the Veteran's claims folder.

The Veteran did submit, with a waiver of RO consideration, an August 2011 private psychiatric evaluation, which indicated that the Veteran had a bipolar disorder related to service.  That examiner, however, did not review the Veteran's claims file.  In a January 2009 VA examination report, the Veteran was diagnosed with a mood disorder and an anxiety disorder.  The VA examiner indicated that the anxiety disorder the Veteran had in service "presumably" resolved when he was discharged from service.  However, this examiner did note that the Veteran had a current anxiety disorder.  In light of the somewhat conflicting and ambiguous diagnoses and etiology opinion, the Board is of the opinion that the Veteran should be provided with a further VA examination concering his psychiatric state, taking into account all relevant evidence of record, including these examination reports.  In addition, the Veteran, in his hearing testimony, indicated that his headaches may be related to his psychiatric diagnoses, and therefore, on appeal, the examiner should also offer an opinion as to whether the Veteran's headaches are related to service.

In addition, the Board points out that, in a November 2009 VA examination, the examiner indicated that the Veteran had a right knee disability, and indicated that it was not secondary to the Veteran's service connected left knee disability, but did not offer an opinion as to whether the Veteran's right knee was directly related to service.  It is noted specifically that the Veteran, in his hearing testimony before the Board, complained of right knee pain during service.  As such, the Veteran should be provided with a further VA examination of his right knee to determine whether, based on all evidence of record, including the Veteran's testimony, the Veteran has a right knee disability directly related to service, not just whether it is secondary to the Veteran's service connected left knee disability.

As to the Veteran's claim of entitlement to service connection for gastritis and esophagitis, to include as secondary to the Veteran's left knee disability, specifically, the medicine taken for that disability, the Board notes that while the Veteran had a fairly comprehensive examination performed for this claimed disability in September 2009, the examiner did not review the Veteran's claims file.  As such, and due to the passage of time since this last examination, during which the Veteran has presumably continued to take medication for his service connected left knee disability, the Veteran should be provided with an additional VA examination to determine whether the Veteran has this disability as secondary to service or secondary to any service connected disability.

The Board regrets the delay in adjudication that a remand will entail.  However, it is necessary to ensure that the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for a right knee disability, gastritis, esophagitis, any psychiatric disability, erectile dysfunction, or headaches,  that have not yet been associated with the claims file, particularly from 2010 to the present.  After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folders, specifically VA treatment records from the Huntington, West Virginia VA Medical Center dated since 2011.  All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded a VA orthopedic examination by an examiner with sufficient expertise to evaluate the Veteran's claimed right knee disability.  The claims file (physical and virtual) must be made available to and reviewed by the examiner.  

All indicated testing should be accomplished, including particularly range of motion testing, and X-rays.  For any right knee disability diagnosed, the examiner should offer an opinion as to whether it is as least as likely as not (a 50 percent or greater likelihood) that any right knee disability is directly related to service or was incurred as secondary to, or aggravated by, the Veteran's service connected left knee disability.  The examiner is asked to specifically comment on the Veteran's testimony of complaints of right knee pain since service, and the findings from his prior November 2009 VA examination, in offering his opinion.  The supporting rationale for all opinions expressed must be provided.  

3. The Veteran should be afforded a VA psychiatric  examination by an examiner with sufficient expertise to evaluate the Veteran's claimed psychiatric disability.  The claims file (physical and virtual) must be made available to and reviewed by the examiner.  

All indicated testing should be accomplished.  For any psychiatric disability diagnosed, the examiner should offer an opinion as to whether it is as least as likely as not (a 50 percent or greater likelihood) that any psychiatric disability is related to service.  The examiner is asked to specifically comment on the Veteran's service treatment records, the report of his VA examination in January 2009, and the report of an August 2011 private examination, which diagnosed the Veteran with bipolar disorder, in offering his opinion.  The examiner should also offer an opinion as to whether the Veteran has headaches related to this disability. The supporting rationale for all opinions expressed must be provided.

4. The Veteran should be afforded a VA gastrointestinal examination by an examiner with sufficient expertise to evaluate the Veteran's claimed gastritis and esophagitis disabilities.  The claims file (physical and virtual) must be made available to and reviewed by the examiner.  

All indicated testing should be accomplished.  For any gastrointestinal disability diagnosed, the examiner should offer an opinion as to whether it is as least as likely as not (a 50 percent or greater likelihood) that any such disability is related to service.  The examiner is asked to specifically comment on the medication the Veteran takes for his service-connected left knee disability, and whether that has caused any specific gastrointestinal disability.  The supporting rationale for all opinions expressed must be provided.

5.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


